Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts on record, alone or in combination, do not teach or fairly suggest, an apparatus, a system, and at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: identify a plurality of devices in a system, wherein each device in the plurality of devices is connected in the system by at least a respective one of a plurality of logical buses; assign a respective address to each of the plurality of devices, wherein assigning the address to a device comprises: determining whether to assign the address according to a first addressing scheme or a second bus addressing scheme, wherein the first addressing scheme is to assign a unique bus number within a Bus/Device/Function (BDF) address space to each device addressed in the first addressing scheme and the second bus addressing scheme is to assign assigns a unique bus-device number within the BDF address space, wherein a Flattening Portal Bridge (FPB) is to decode at least one Transaction Layer Packet (TLP), to be communicated with at least one of the devices from the plurality of devices, to determine whether to associate the TLP with a claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184